Effie K. Galbraith sued her husband, Edward M. Galbraith, for divorce, setting up extreme cruelty, wilful desertion and neglect. The court found against her; and from the judgment and order denying her motion for a new trial she has appealed, assigning insufficiency of the evidence to support the findings and error in the conclusions drawn therefrom.
The exhibits admitted have neither been included in the transcript nor separately certified; and there is no evidence *Page 320 
before this court except the recorded testimony of the witnesses. On every vital issue there is a direct and substantial conflict of evidence throughout. Impeachments and inconsistencies are manifold. The trial court had the witnesses before him, decided the question of credibility, and his determination cannot be disturbed.
The judgment is affirmed. Costs to respondent.
Wm. E. Lee, C.J., and Budge, Givens, and Taylor, JJ., concur.